DETAILED ACTION
Response to Amendment
The amendment filed on 08/18/2022 is entered.  Claims 1-4, 17 and 18 are amended.   Applicant amendments and arguments are persuasive that put all the claims in condition of allowance for the reasons noted hereinafter.          

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed, because the prior art does not disclose or suggest:  A method of manufacturing a cellulose nanofiber compact, the method comprising the following steps in the following order: condensing a cellulose nanofiber containing slurry containing cellulose nanofibers in an amount equal to or greater than 0.5 mass% and less than less than 10 mass% by microwave heating to obtain a plate-like first precursor having a mass equal to or greater than 45% and equal to or less than 55% relative to a mass of the slurry, the cellulose nanofiber having a fiber diameter equal to or greater than 1 nm and equal to or less than 150 nm and a fiber length equal to or greater than 3 nm and less than 300 um, wherein by condensing the cellulose nanofiber-containing slurry by microwave heating in the condensing step, the entire slurry within a condensing vessel can be heated, the drying rate can be increased without causing excessive local drying and the period required for condensing can be shortened, and thus reduction in the strength of the first precursor can be suppressed; supporting the first precursor placed on a bottom portion in a heating vessel formed of porous ceramics defining therein many pores that allow passage of water vapor; infrared heating the first precursor supported in the heating vessel with infrared rays for a period of equal to or longer than 5 minutes and equal to or shorter than 15 minutes and keeping a temperature of the first precursor at equal to or higher than 45°C and equal to or lower than 115°C to obtain a plate-like 2second precursor having a water content less than a water content of the first precursor, wherein as the infrared rays are irradiated on the first precursor obtained in the condensing step, the molecules of CNF are applied with energy in the infrared range so that vibration of chemical bonds including the hydroxy group occurs, side chains of the CNF molecules come closer to each other thus promoting hydrogen bonding among the CNF molecules, the second precursor can be obtained with the hydrogen bonds promoted, and strength of the compact including tensile modulus of elasticity or bending modulus of elasticity is improved; and molding the second precursor, with heating the second precursor and pressurizing the second precursor at a pressure equal to or higher than 1 MPa and equal to or lower than 20 MPa in a mold having a temperature equal to or higher than 100°C and equal to or lower than 150°C.

Claims 2-20 are dependent directly/indirectly on claim 1 and therefore, they are allowed as well. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant's arguments with respect to independent claim 1 have overcome the rejection under 35 USC 103 previously set forth in the office action of 05/20/2022. 
The closest prior art to independent claim 12 were JUNYA OKAWA (JP 2018062718 A).
Regarding claim 1, OKAWA teaches a method for producing a CNF molded body compressed into a desired shape.  CNF is usually obtained by refining water-dispersed pulp or the like. Therefore, when it is intended to obtain a CNF compact from a CNF slurry (aqueous dispersion), it is necessary to dehydrate and mold the slurry.  The manufacturing method of the CNF molded object is equipped with the process (pressurization process) which pressurizes the plate-shaped body containing CNF and water to a thickness direction by heating.   
However, OKAWA fails to disclose, among others, condensing a cellulose nanofiber containing slurry containing cellulose nanofibers in an amount equal to or greater than 0.5 mass% and less than less than 10 mass% by microwave heating to obtain a plate-like first precursor having a mass equal to or greater than 45% and equal to or less than 55% relative to a mass of the slurry.   In addition, other underlined limitations noted in claim 1 is neither taught nor even suggest by OKAWA.            
As noted hereinbefore, claims 2-20 are dependent directly/indirectly on claim 1 and therefore, they are allowed as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748